Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 

obviousness or nonobviousness. 

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US Pub # 2015/0357035).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Kim et al. teach a memory circuit comprising: 
multiple memory arrays; a selection circuit configured to select values output from memory cells in any of the multiple memory arrays, so as to supply a first value and a second value (see Fig.1, 7 and paragraph 0018-0027, 0032-0046, Block 12 is memory array, Unit 22 is selection circuit); and 
a sense amplifier that has a first input terminal and a second input terminal and output the first value supplied to the first input terminal in reference to the second value supplied to the second input terminal (see Fig.1, 7 and paragraph 0018-0027, 0032-0046, SA is sense amplifier with 120 and Vref are two terminal).  
Even though Kim et al. teach sense amplifier but silent exclusively about that is configured to amplify. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where every output from sense amplifier block (SAO) would be automatically amplified in order to read the signal correctly from resistive memory with low operating current and fast access time (see paragraph 0003).

Regarding claim 2, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 3, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Kim et al. further teach wherein each of the first and second input selectors is provided with multiple input switches connected to the output of one or more mutually different output switches among the multiple output switches, each of the first and the second input selectors being configured to let any one of the multiple input switches conduct to supply the output therefrom to the corresponding first and second input terminals (see Fig.1, 7 and paragraph 0018-0027, 0032-0043).  

Regarding claim 4, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 3 on which this claim depends.
Kim et al. further teach wherein at least one of the multiple input switches receives, in a short- circuited state, the output of the multiple output switches connected to each of the input switches (see Fig.1, 7 and paragraph 0018-0025).  

Regarding claim 5, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Kim et al. further teach wherein the number of the multiple output switches connected to each of the multiple input switches is the same (see Fig.1, 7 and paragraph 0018-0027).  

Regarding claim 6, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Kim et al. further teach wherein the number of the multiple output switches connected to each of the multiple input switches is at least partially different (see Fig.1, 7 and paragraph 0018-0021).  

Regarding claim 7, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach further comprising: a plurality of the sense amplifiers sharing the second input terminal (see Fig.1, 7 and paragraph 0018-0023).  

Regarding claim 8, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the memory cell includes a resistance change memory (see Fig.1, 7 and paragraph 0018-0025).  

Regarding claim 9, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the memory cell includes a magnetic resistance change memory (see Fig.1, 7 and paragraph 0018-0021).  

Regarding claim 10, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the sense amplifier performs a process of outputting data reflecting a magnitude relation between a first potential and a second potential supplied respectively to the first input terminal and the second input terminal (see Fig.1, 7 and paragraph 0018-0027), and a process of outputting data reflecting a magnitude relation between a third potential and a fourth potential supplied respectively to the first input terminal and the second input terminal, the third potential being used to generate the second potential, the fourth potential being different from the second potential (see Fig.1, 7 and paragraph 0018-0027, 0032-0041). 

Regarding claim 11, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Kim et al. further teach wherein the second potential is a reference potential for reading out the first potential, and the fourth potential is a reference potential for testing the third potential (see Fig.1, 7 and paragraph 0018-0027).  

Regarding claim 12, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.


Regarding claim 13, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Kim et al. further teach wherein the sense amplifier outputs the data in a case where the first potential and the second potential are supplied respectively to the first input terminal and the second input terminal and outputs the data in a case where the third potential and the fourth potential are supplied respectively to the first input terminal and the second input terminal, at different timings (see Fig.1, 7 and paragraph 0018-0027, 0032-0040).  

Regarding claim 14, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Kim et al. further teach wherein the sense amplifier outputs the data in a case where the first55SYP328497 potential and the second potential are supplied respectively to the first input terminal and the second input terminal and outputs the data in a case where the third potential and the fourth potential are supplied respectively to the first input terminal and the second input terminal, at a same timing (see Fig.1, 7 and paragraph 0018-0027, 0032-0042).  

Regarding claim 15, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824